 
Exhibit 10.8.b
 
THIS SECURED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE SECURITIES ACT”).  THIS SECURED NOTE MAY NOT BE OFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
NO TRANSFER OF THIS SECURED NOTE MAY BE MADE TO THE EXTENT THAT SUCH TRANSFER
WOULD (IN EACH CASE, AS REASONABLY DETERMINED BY THE ISSUER): (I) BE MADE TO A
PROPOSED TRANSFEREE WHO IS NOT AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED
UNDER RULE 501(A) PROMULGATED PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED; (II) BE MADE TO A PROPOSED TRANSFEREE WHO IS NOT A “QUALIFIED
PURCHASER” WITHIN THE MEANING OF SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT
OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”), AND AS SUCH TERM IS DEFINED
IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT; (III) BE MADE TO A PROPOSED
TRANSFEREE WHO IS A “BENEFIT PLAN INVESTOR” AS DEFINED IN SECTION 3(42) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”);
(IV) RESULT IN THE ASSETS OF CT LEGACY SERIES 2 NOTE ISSUER, LLC (“CT SERIES 2
NOTE ISSUER”), CT LEGACY HOLDINGS, LLC (“CT LEGACY HOLDINGS”), CT LEGACY REIT
HOLDINGS, LLC (“CT LEGACY REIT HOLDINGS”), OR CT LEGACY REIT MEZZ BORROWER, INC.
(“CT LEGACY REIT MEZZ BORROWER”) BEING DEEMED “PLAN ASSETS” FOR PURPOSES OF
ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”); (V) RESULT IN THE DISQUALIFICATION OF CT LEGACY REIT MEZZ BORROWER AS A
REAL ESTATE INVESTMENT TRUST FOR PURPOSES OF THE CODE OR OTHERWISE VIOLATE THE
CHARTER OF CT LEGACY REIT MEZZ BORROWER; OR (VI) CAUSE THE LEGACY ASSET
CONTRIBUTION TRANSACTION (AS DEFINED IN THAT CERTAIN REDEMPTION AGREEMENT, DATED
AS OF MARCH 31, 2011, BY AND AMONG  CAPITAL TRUST, INC., CT LEGACY HOLDINGS, CT
SERIES 2 NOTE ISSUER, CT LEGACY REIT MEZZ BORROWER AND TABERNA PREFERRED FUNDING
VI, LTD.) TO FAIL TO QUALIFY FOR NON-RECOGNITION TREATMENT UNDER SECTION 351 OF
THE CODE.  THIS SECURED NOTE MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH THE
PROVISIONS HEREIN AND IN WHOLE AND NOT IN PART.
 
SERIES 2 SECURED NOTE
 
$999,980.87
No. S-8
March 31, 2011

FOR VALUE RECEIVED, CT Legacy Series 2 Note Issuer, LLC, a Delaware limited
liability company (the “Issuer”), hereby promises to pay to Hare & Co. (the
“Holder”), the principal amount of Nine Hundred Ninety Nine Thousand Nine
Hundred Eighty United States Dollars and Eighty-Seven Cents ($999,980.87) (the
“Initial Principal Amount”), as represented by this Secured Note (this “Note”),
in accordance with the terms herein.
 
1)
Definitions. The following terms as used in this Note shall have the following
meanings:

 
 
 

--------------------------------------------------------------------------------

 
 
 
a)
The term “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

 
 
b)
The term “Banking Holiday” shall mean any day on which banking institutions in
New York, New York are authorized or required by law to close.

 
 
c)
The term “Business Day” shall mean a day other than a Saturday, Sunday or
Banking Holiday.

 
 
d)
The term “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated under it.

 
 
e)
The term “Collateral” shall have the meaning ascribed to such term in Section 6
of this Note.

 
 
f)
The term “Collateral Agent” shall mean U.S. Bank, National Association.

 
 
g)
The term “Control Agreements” shall mean the Dividend Account Control Agreement
and Sales Proceeds Account Control Agreement (as such terms are defined in the
Pledge Agreement).

 
 
h)
The term “CT” shall mean Capital Trust, Inc.

 
 
i)
The term “CT Legacy Holdings” shall mean CT Legacy Holdings, LLC.

 
 
j)
The term “CT Legacy REIT Holdings” shall mean CT Legacy REIT Holdings, LLC.

 
 
k)
The term “CT Legacy REIT Mezz Borrower” shall mean CT Legacy REIT Mezz Borrower,
Inc.

 
 
l)
The term “Cure Period” shall have the meaning ascribed to such term in Section
5(a)(ii) of this Note.

 
 
m)
The term “Date of Issuance” shall have the meaning ascribed to such term in
Section 2(a) of this Note.

 
 
n)
The term “Date of Maturity” shall have the meaning ascribed to such term in
Section 2(b) of this Note.

 
 
o)
The term “Eligible Transferee” shall mean each of Taberna Preferred Funding V,
Ltd., Taberna Preferred Funding VI, Ltd., Taberna Preferred Funding VIII, Ltd.,
Taberna Preferred Funding IX, Ltd., Talon Total Return QP Partners LP, Talon
Total Return Partners LP, GPC 69, LLC, HFR RVA Opal Master Trust, Kodiak CDO II,
Ltd. and Paul F. Strebel.

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
p)
The term “ERISA” shall have the meaning ascribed to such term in Section
9(l)(ii) of this Note.

 
 
q)
The term “Event of Default” shall have the meaning ascribed to such term in
Section 5(a) of this Note.

 
 
r)
The term “Foreign Holder” shall mean a Person that is organized under the laws
of a jurisdiction other than that in which the Issuer is located.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 
 
s)
The term “Governmental Authority” shall mean any nation or government, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any arbitration panel, any court,
any commission, any agency or any instrumentality of the foregoing.

 
 
t)
The term “Holder” shall have the meaning ascribed to such term in the
introductory paragraph of this Note.

 
 
u)
The term “Initial Principal Amount” shall have the meaning ascribed to such term
in the introductory paragraph of this Note.

 
 
v)
The term “Investment Company Act” means the Investment Company Act of 1940, as
amended.

 
 
w)
The term “Issuer” shall have the meaning ascribed to such term in the
introductory paragraph of this Note.

 
 
x)
The term “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement or any lease
in the nature thereof).

 
 
y)
The term “Mezzanine Loan Lender” shall mean Five Mile Capital II CT Mezz SPE
LLC, a Delaware limited liability company.

 
 
z)
The term “Note” shall have the meaning ascribed to such term in the introductory
paragraph of this Note.

 
 
aa)
The term “Obligations” shall mean all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by the Issuer
to the Holder, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, whether or not arising under this Note, the Pledge
Agreement or any other related documents.  This term includes all principal
(including the Prepayment Amount, if applicable), interest (including PIK
Interest and all interest which accrues after the commencement of any case or
proceeding in bankruptcy after the insolvency of, or for the reorganization of
the Issuer, whether or not allowed in such proceeding) and all other amounts due
and owing by the Issuer under this Note or the Pledge Agreement whether on
account of fees, expenses, indemnification or otherwise.

 
 
-3-

--------------------------------------------------------------------------------

 
 
 
bb)
The term “Offer Notice” shall have the meaning ascribed to such term in Section
9(l)(iv) of this Note.

 
 
cc)
The term “OID” shall have the meaning ascribed to such term in Section 8(a) of
this Note.

 
 
dd)
The term “Operative Documents” means, collectively, this Note, the Control
Agreements and the Pledge Agreement.

 
 
ee)
The term “Person” shall mean a legal person, including any individual,
corporation, estate, partnership, joint venture, association, joint stock
company, company, limited liability company, trust, unincorporated association,
or government, or any agency or political subdivision thereof, or any other
entity of whatever nature.

 
 
ff)
The term “PIK Interest” shall have the meaning ascribed to such term in Section
2(a) of this Note.

 
 
gg)
The term “PIK Interest Accrual Date” shall have the meaning ascribed to such
term in Section 2(a) of this Note.

 
 
hh)
The term “Pledge Agreement” shall mean that certain Pledge and Security
Agreement, dated as of the date hereof, entered into by and among the Issuer,
Taberna Preferred Funding VI, Ltd. and the Collateral Agent, relating to the
pledge by the Issuer of 621,149 Class A-1 Units, it holds in CT Legacy REIT
Holdings.

 
 
ii)
The term “Prepayment Amount” shall have the meaning ascribed to such term in
Section 3 of this Note.

 
 
jj)
The term “Principal Amount” shall mean the Initial Principal Amount, as
increased from time to time pursuant to Section 2(a) or decreased from time to
time pursuant to Section 3.

 
 
kk)
The term “Redemption Agreement” shall mean that certain Redemption Agreement
dated as of March 31, 2011, entered into by and among CT, CT Legacy Holdings,
the Issuer, CT Legacy REIT Mezz Borrower and Taberna Preferred Funding VI, Ltd.

 
 
ll)
The term “Taxes” shall have the meaning ascribed to such term in Section 2(e) of
this Note.

 
 
-4-

--------------------------------------------------------------------------------

 
 
2)
Payment Terms of the Note.

 
 
a)
Interest Rates and Payments.  The Issuer covenants and agrees that the Principal
Amount shall bear interest at a rate equal to 8.19% per annum (the “PIK
Interest”), which shall accrue beginning on the date of this Note (the “Date of
Issuance”), and shall accrue quarterly in arrears on the last day of each
quarter (the “PIK Interest Accrual Date”) during the term hereof and on the Date
of Maturity, and without any action on the part of the Issuer and the Holder
shall be payable on and added to the Principal Amount, with the first such PIK
Interest Accrual Date where the PIK Interest accruing from the Date of Issuance
shall be added to the Principal Amount being June 30, 2011.

 
 
b)
Repayment of the Notes.  The Issuer covenants and agrees to repay to the Holder
the unpaid Principal Amount, in full, on March 31, 2016 (the “Date of
Maturity”), to the extent such amount has not previously been repaid.

 
 
c)
Maximum Lawful Rate.  In no event, whether by reason of acceleration of the
maturity of the amounts due hereunder or otherwise, shall interest and fees
contracted for, charged, received, paid or agreed to be paid to the Holder
exceed the maximum amount permissible under applicable law.  If, from any
circumstance whatsoever, interest and fees would otherwise be payable to the
Holder in excess of the maximum amount permissible under applicable law, the
interest and fees shall be reduced to the maximum amount permitted under
applicable law.  If from any circumstance, the Holder shall have received
anything of value deemed interest by applicable law in excess of the maximum
lawful amount, an amount equal to any excess of interest shall be applied to the
reduction of the Principal Amount, in such manner as may be determined by the
Holder, or if such excessive interest exceeds the unpaid balance of the
Principal Amount, such excess shall be refunded to the Issuer.

 
 
d)
Application of Payments.  Any payments or any prepayments hereunder shall
generally be applied to the outstanding Principal Amount.

 
 
-5-

--------------------------------------------------------------------------------

 
 
 
e)
Withholding.  Except as required by law, any and all payments made by the Issuer
in accordance with the terms of this Note to the Holder shall be made free and
clear of and without deduction or withholding for any taxes (including interest
and penalties thereon or additions thereto) (“Taxes”).  To the extent the Issuer
is required by law to deduct and withhold in respect of any Taxes with respect
to this Note, the amount withheld shall be treated as a payment under this Note
in the amount of the withholding and the Issuer shall not be responsible for nor
have an obligation hereunder to pay to the Holder any additional amounts as
would be necessary to restore the amount received and retained by the Holder to
an amount equal to the amount it would have received and retained had no such
deduction, withholding or Taxes been imposed.  Holder agrees that, prior to the
first date on which any payment is due hereunder, it will deliver to Issuer two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI or W-9 or successor applicable form, as the case may be, certifying in
the case of Form W-8BEN or successor applicable form that such Holder is not a
U.S. person and (i) that payments under the Note are not effectively connected
with the conduct of a trade or business in the United States and (ii) in the
case of a Holder that is claiming treaty benefits, that such Holder is entitled
to receive payments under the Note without withholding, or at a reduced rate; or
in the case of Form W-8ECI or W-9 or successor applicable form, that such Holder
is entitled to receive payments under the Note without deduction or withholding
of any United States federal income taxes; in addition, in the case of a Foreign
Holder that is claiming exemption from the withholding of U.S. federal income
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a certificate to the effect that such Foreign Holder is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of Issuer within the meaning of Section 881(c)(3)(B) of
the Code (which, in the case of a Foreign Holder that is a partnership for U.S.
federal income tax purposes, shall be determined at the partner level in
accordance with Treasury Regulations Section 1.871-14(g)), or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code.  Each Holder
required to deliver to Issuer any certificate, a Form W-8BEN or W-8ECI or W-9
pursuant to the preceding sentence further undertakes to deliver to Issuer two
further copies of such forms, or successor applicable forms, or other manner of
certification, as the case may be, on or before the date that any such form
expires (which, in the case of the Form W-8ECI, is the last day of each U.S.
taxable year of the Foreign Holder) or becomes obsolete or after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to Issuer, and such other extensions or renewals thereof as may reasonably be
requested by Issuer, certifying in the case of Form W-8BEN that such Holder is
not a U.S. person and (i) that payments under the Note are not effectively
connected with the conduct of a trade or business in the United States and (ii)
in the case of a Holder that is claiming treaty benefits, that such Holder is
entitled to receive payments under the Note without withholding, or at a reduced
rate; or in the case of Form W-8ECI, that such Holder is entitled to receive
payments under the Note without deduction or withholding of any United States
federal income taxes, unless in any such case an event (including, without
limitation, any change in treaty, applicable law or regulation) has occurred
prior to the date on which any such delivery would otherwise be required which
renders all such forms inapplicable or which would prevent such Holder from duly
completing and delivering any such form with respect to it and such Holder
advises Issuer that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax and in the case of
a Form W-9, establishing an exemption from United States backup withholding.

 
3)
Prepayments.  The Issuer shall have the right to prepay all or any portion of
this Note at the option of the Issuer at any time at a price (adjusted to be pro
rata for partial prepayments) equal to the greater of: (i) the outstanding
Principal Amount plus all accrued interest incurred since the last PIK Interest
Accrual Date up to and including the date of such prepayment, and (ii) 150% of
the Principal Amount on the Date of Issuance (as the same may be reduced by any
prepayments made in accordance with this Section 3) (such amount in (ii) hereof,
the “Prepayment Amount”).

 
4)
Affirmative Covenants.  So long as all or any of the Principal Amount shall
remain outstanding, the Issuer covenants as follows:

 
 
a)
The Issuer shall promptly pay when due all payment obligations of the Issuer to
the Holder under this Note and shall promptly perform all other terms,
covenants, conditions and obligations of the Issuer to the Holder under this
Note.

 
 
b)
To the extent the Issuer receives any cash on the Collateral pledged pursuant to
the Pledge Agreement, the Issuer, in accordance with the terms of Section 3
hereof, shall apply such amount of cash to the outstanding Principal Amount on
the date thereof.

 
-6-

--------------------------------------------------------------------------------

 
 
 
c)
The Issuer shall provide the Holder (and any beneficial owner previously
notified to the Issuer in writing so long as such beneficial owner agrees to be
bound by the provisions hereof, including, without limitation, Section 9(m))
with copies of the quarterly and annual financial reports required to be
provided to the Mezzanine Loan Lender under its loan agreement with CT Legacy
REIT Mezz Borrower regardless of whether such mezzanine loan is then outstanding
or the Mezzanine Loan Lender actually requests or receives such reports.

 
 
d)
The Issuer will not merge into or consolidate with any other company unless (i)
the Issuer is the surviving company or (ii) if the Issuer is not the surviving
company, the surviving company assumes the obligations of the Issuer hereunder
and under the Pledge Agreement, and, in the case of (i) or (ii), the Issuer
receives the prior written consent of the Holder, not to be unreasonably
withheld.

 
 
e)
The Issuer shall not amend its limited liability company operating agreement.

 
5)
Events of Default.

 
 
a)
Events of Default.  An Event of Default shall mean the occurrence of one or more
of the following events:

 
 
i)
the Issuer shall fail to pay the interest or the Principal Amount in accordance
with Sections 2(a) and 2(b) of this Note within fifteen (15) days after the date
on which such payment is due and payable;

 
 
ii)
the Issuer shall fail to perform or cause to be performed any obligation or
observe any condition, covenant, term, agreement or provision required to be
performed or observed by the Issuer under this Note or the Pledge Agreement;
provided, however, that if such failure by its nature can be cured and the value
of the Issuer or the Issuer’s assets is not impaired, threatened or jeopardized,
then the Issuer shall have a period (the “Cure Period”) of fifteen (15) days of
the earlier of (x) after the Issuer obtains knowledge of such failure and (y)
receives written notice of such failure to cure the same and an Event of Default
shall not be deemed to exist during the Cure Period;

 
 
iii)
any representation or warranty made in this Note, the Pledge Agreement or the
Redemption Agreement shall prove to be false or misleading in any material
respect when made or deemed to be made;

 
 
iv)
the Issuer (i) files a voluntary petition in bankruptcy or is adjudicated
bankrupt or insolvent or files any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under present or any future federal, state or other statute or
law; (ii) seeks or consents to or acquiesces in the appointment of any trustee,
receiver or similar officer of the Issuer or of all or any substantial part of
the property of the Issuer, or all or a substantial part of the assets of the
Issuer are attached, seized, subjected to a writ or distress warrant or are
levied upon; (iii) discontinues its business or operations, dissolves, merges or
sells substantially all of its assets, other than a disposition permitted by
this Note, or consented to by the Holder in writing; (iv) admits in writing to
its inability to pay its debts as they mature; (v) makes a general assignment
for the benefit of creditors; (vi) is adjudicated bankrupt or insolvent; or
(vii) the taking of any corporate or other similar action in respect of any of
the foregoing;

 
 
-7-

--------------------------------------------------------------------------------

 
 
 
v)
the filing or commencement of any involuntary petition in bankruptcy against the
Issuer of any reorganization, arrangement, composition, readjustment,
dissolution, liquidation or similar proceedings under any present or future
federal, state or other statute or law, or the appointment of a receiver,
trustee or similar officer for all or any substantial part of the property of
the Issuer, which shall remain undismissed or undischarged for a period of sixty
(60) days; or

 
 
vi)
the Pledge Agreement or any Control Agreement at any time for any reason ceases
to be in full force and effect in all material respects or the Pledge Agreement
or any Control Agreement ceases to give the Collateral Agent the Liens, rights,
powers and privileges purported to be created thereby.

 
 
b)
Consequences of Event of Default- Remedies Conferred upon Holder.  Upon the
occurrence and during the continuation of any Event of Default, the greater of
(i) the entire unpaid Principal Amount of this Note and (ii) the Prepayment
Amount, together with any other Obligations hereunder may be declared by the
Holder to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Issuer; and
in the case of any event described in Section 5(a)(iv) and 5(a)(v), the greater
of (i) the entire unpaid Principal Amount of this Note and (ii) the Prepayment
Amount, together with any other Obligations, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Issuer.

 
6)
Secured Obligations.

 
This Note and the amounts payable hereunder, including principal and accrued
interest, shall be secured obligations of the Issuer, and shall be secured by
those certain limited liability company interests in CT Legacy REIT Holdings
(the “Collateral”), in accordance with the terms of the Pledge Agreement and the
Control Agreements.  The Issuer agrees that it shall cause all cash dividends
and other cash distributions received by it on or with respect to the
Collateral to be remitted to an account designated by the Holder on the
signature page hereto or any other account subsequently designated by the Holder
by providing notice to the Issuer in accordance with Section 9(j) hereto.
 
7)
Voting of Collateral.

 
The Issuer shall be entitled to vote the Collateral unless there is an Event of
Default that has occurred and is continuing in accordance with the terms of the
Pledge Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 


8)
Tax Treatment of the Note.

 
 
a)
Original Issue Discount.  This Note is issued with original issue discount
(“OID”), within the meaning of Section 1273 of the Code.  Beginning no later
than 10 days after the Date of Issuance, Douglas Armer, whose address is c/o
Capital Trust, Inc., 410 Park Avenue, New York, NY 10022, will promptly make
available to the Holder, upon request, information regarding the issue price,
the amount of OID, the issue date and the yield to maturity of the
Note.  Additionally, the Issuer and the Holder agree that for U.S. federal
income tax purposes, Treasury Regulations Section 1.1275-4(c) applies to the
Note.

 
 
b)
Note to be Treated as Debt.  The Issuer and the Holder agree that this Note is
intended to be debt for U.S. federal, state and local income and franchise tax
purposes and agree to treat the Note accordingly for all such purposes, unless
otherwise required by a taxing authority.

 
9)
Miscellaneous.

 
 
a)
Payments.  Except as provided in Section 2(e), all payments required to be made
hereunder shall be made by the Issuer without setoff or counterclaim of any kind
or nature by wire transfer of immediately available funds in accordance with the
instructions received from the Holder to be provided upon the request of the
Issuer.

 
 
b)
Payments Due on Non-business Days.  If any payment on this Note becomes due and
payable on a Saturday, Sunday or Banking Holiday, then the date for payment
thereof shall be extended to the next Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in United States Dollars.

 
 
c)
No Notice of Presentment Required.  All payments made hereunder shall be payable
without notice and without presentment, demand or any other notice of any kind,
all of which are hereby expressly waived by the Issuer.

 
 
d)
Lost, Stolen, Mutilated or Destroyed Note.  If this Note shall be mutilated,
lost, stolen, or destroyed, the Issuer shall execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Note, or in lieu of or
in substitution for a lost, stolen, or destroyed Note, a new Note for the
principal amount of this Note so mutilated, lost, stolen, or destroyed but only
upon receipt of evidence (which may consist of a signed affidavit of the
Holder), of such loss, theft, or destruction of such Note, and of the ownership
thereof, and indemnity, if requested, all reasonably satisfactory to the Issuer.

 
 
e)
Entire Agreement; Amendments.  This Note and the Pledge Agreement constitute the
entire agreement with respect to the subject matters hereof and supersede any
and all prior negotiations and agreements (other than the Redemption
Agreement).  No modification, change, waiver or amendment of this Note shall be
deemed to be effective and enforceable unless such modification, change, waiver
or amendment is evidenced by a writing signed by the Issuer and the Holder, and
each such modification, change, waiver or amendment, if any, shall apply only
with respect to the specific instance or instances involved.

 
 
-9-

--------------------------------------------------------------------------------

 
 
 
f)
Captions.  The captions to the various sections and subsections of this Note
have been included for convenience of reference only and shall not be deemed to
modify, explain, enlarge or restrict any of the provisions hereof.

 
 
g)
Governing Law.  THIS NOTE AND ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR
RELATING TO THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 
 
h)
Jurisdiction, Consent to Service of Process. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED ON OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS NOTE SHALL
AFFECT ANY RIGHT THE HOLDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE AGAINST THE ISSUER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE IN ANY STATE OR
FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. EACH PARTY TO THIS
NOTE IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES HEREIN. NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 
 
i)
Jury Trial Waiver. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY
RIGHTS UNDER OR IN CONNECTION WITH THIS NOTE, OR (II) ARISING FROM ANY DISPUTE
OR CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS NOTE AND AGREES THAT ANY
SUCH ACTION OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 
 
-10-

--------------------------------------------------------------------------------

 
 
 
j)
Notices. All notices, demands and other communications to be given or delivered
under or by reason of the provisions of this Note shall be in writing and shall
be deemed to have been given (i) when personally delivered or sent by facsimile
or electronic transmission (with hard copy to follow), (ii) one day after being
sent by reputable overnight express courier (charges prepaid) or (iii) five days
following mailing by certified or registered mail, postage prepaid and return
receipt requested.  Unless another address is specified in writing, notices,
demands and communications to the Holders and Issuers shall be sent to the
addresses indicated below:

 
If to the Issuer or CT:
CT Legacy Series 2 Note Issuer, LLC
410 Park Avenue
14th Floor
New York, New York  10022
Attention: Geoffrey G. Jervis
Telephone No.:  212-655-0220
Facsimile No.:  212-655-0044
 
with a copy to:
Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022
Attention:  Michael L. Zuppone, Esq.
Telephone No.:  212-696-6000
Facsimile No.:   212-319-4090
 
If to the Holder:
TP Management LLC
c/o Fortress Investment Group LLC
1345 Avenue of the Americas
46th Floor
New York, New York 10105
Attention: Rick Noble
Telephone No.:  212-479-1505



 
 
k)
Successors and Assigns.  This Note shall be binding upon and inure the benefit
of the parties hereto and their respective permitted successors and assigns,
except that the Holder may not assign or transfer this Note except as set forth
herein.  In the event the Holder assigns or transfers this Note in accordance
with the provisions hereof, the Holder must surrender this Note to the Issuer
with written notice to cancel this Note and to re-issue a note in the name of
the assignee or transferee, as applicable, on the same terms and conditions as
this Note.  The Issuer may not assign this Note without the consent of the
Holder.

 
 
-11-

--------------------------------------------------------------------------------

 
 
 
l)
Transfers.

 
 
i)
No transfer of this Note or an interest herein may be made without CT’s prior
written consent, which shall not be unreasonably withheld; provided, however,
that transfers to Eligible Transferee shall not require the prior written
consent of CT pursuant to this Section 9(l)(i), but shall remain subject to
Section 9(l)(ii) below.  Any transfer made with CT’s prior written consent,
including any transfer to an Eligible Transferee, shall be viewed in the absence
of any misstatement of material fact concerning the transfer relied upon by CT
in consenting to the transfer to be made in full compliance with Section
9(l)(ii)(d) and (e).

 
 
ii)
No transfer of this Note or an interest herein may be made if such transfer
would (a) be made to a proposed transferee who is not a “Qualified Purchaser”
within the meaning of Section 3(c)(7) of the Investment Company Act, and as such
term is defined in Section 2(a)(51) thereof; (b) be made to a proposed
transferee who is a “benefit plan investor” as defined in Section 3(42) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”);
(c) result in the assets of Issuer, CT Legacy Holdings, CT Legacy REIT Holdings
or CT Legacy REIT Mezz Borrower being deemed “plan assets” for purposes of ERISA
or Section 4975 of the Code; (d) result in the disqualification of CT Legacy
REIT Mezz Borrower as a real estate investment trust for purposes of the Code or
otherwise violate the charter of CT Legacy REIT Mezz Borrower; or (e) cause the
Legacy Asset Contribution Transaction (as defined in the Exchange Agreement) to
fail to qualify for non-recognition treatment under Section 351 of the Code.

 
 
iii)
This Note may only be transferred in accordance with the provisions herein and
in whole and not in part.  Within five (5) Business Days of any transfer of this
Note, the transferee shall provide the Issuer with its name and contact
information in accordance with Section 9(j) hereof.

 
 
iv)
No transfer of this Note or an interest herein to any Person other than the
Eligible Transferees may be made unless the Holder shall have complied with the
terms of this Section 9(l)(iv). The Holder shall give written notice to CT (the
“Offer Notice”), which notice shall specify (i) the price at which the Holder is
willing to sell this Note or any interest herein and (ii) to the fullest extent
permitted by law, irrevocably offer to sell this Note or the interest herein at
such price to CT or its Affiliates.  CT or its Affiliates shall provide written
notice within five (5) Business Days of receipt of the Offer Notice to state
that CT or its Affiliates agree to purchase this Note or the interest herein on
the terms set forth in the Offer Notice which shall be binding on CT or its
Affiliates. In the event CT or one of its Affiliates fails to deliver such
notice within the foregoing time period, the Holder may sell this Note or the
interest herein to a third party at the same or a higher price offered in the
Offer Notice subject to the other provisions of Section 9(l).  To the extent
that this Note or interest herein offered for sale pursuant to this
Section 9(l)(iv) remains unsold after the date 180 days after expiration of the
foregoing time period or the Holder offers to sell this Note or any interest
herein at a lower price, the transfer of this Note or interest herein shall
again become subject to the procedures required under
this Section 9(l)(iv).  The foregoing transfer restrictions of this Section
9(l)(iv) shall not apply to any transfers to Affiliates of the Holder.

 
 
-12-

--------------------------------------------------------------------------------

 
 
 
m)
Confidentiality.  The Holder shall not disclose the terms of this Note or any
information provided under Section 4(c) hereof without the written consent of
the Issuer; provided, however, that the Holder may disclose such terms (i) to
its respective Affiliates, directors, officers, employees, attorneys,
accountants, partners, members, financial and other advisors, investors,
prospective investors, lenders, prospective lenders, transferees, prospective
transferees and representatives, (ii) pursuant to a subpoena or order issued by
a court, arbitrator or governmental body or agency, or as otherwise required by
law or regulation, (iii) in connection with any suit, action or proceeding
relating to this Note or any other Operative Document or the enforcement of
rights hereunder or under any other Operative Document, or (iv) to the extent
such terms or information become publicly available other than as a result of a
breach of this Section 9(m).  Notwithstanding any other provision herein to the
contrary, each of the parties hereto (and each employee, representative or other
agent of each such party) may disclose to any and all persons, without
limitation of any kind, any information with respect to the United States,
federal, state and local “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereto and all materials of any kind (including opinions or other
tax analyses) that are provided to such party or its representatives relating to
such tax treatment and tax structure; provided that no person may disclose any
pricing terms or other nonpublic business or financial information that is
unrelated to the United States federal, state and local tax treatment of the
transaction and is not relevant to understanding the United States federal,
state and local tax treatment of the transaction, without complying with the
provisions of this Section 9(m); provided further, that with respect to any
document or similar item that in either case contains information concerning the
tax treatment or tax structure of the transaction as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the United States federal, state and local tax treatment or tax
structure of the transactions contemplated hereby.

 
 
n)
Severability.  In the event that any provision of this Note is held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provision shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible. Any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

[SIGNATURE PAGE FOLLOWS]
  
 
-13-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered on the date first written above.
 

 
CT LEGACY SERIES 2 NOTE ISSUER, LLC
           
 
By:  
/s/ Geoffrey G. Jervis       Name:   Geoffrey G. Jervis       Title:  Chief
Financial Officer  

 
 
 
[SIGNATURE PAGE TO SERIES 2 SECURED NOTE]
  
 
 

--------------------------------------------------------------------------------

 
 
 
AGREED TO:
 
TABERNA PREFERRED FUNDING VI, LTD.
            By:  
TP Management LLC,
as Collateral Manager
             
By:  
/s/ Marc K. Furstein       Name:   Marc K. Furstein       Title:  Chief
Operating Officer  

 
Account Information:

 
 
 
 
[SIGNATURE PAGE TO SERIES 2 SECURED NOTE]
 


 